Citation Nr: 1225918	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to October 2001 and from February 2003 to September 2003.  Thereafter, he had additional service in the United States Army Reserve, including in February 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran subsequently relocated and his claims file was transferred to the jurisdiction of the Philadelphia, Pennsylvania, RO.  In January 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  An April 2010 Board decision denied service connection for tuberculosis and remanded the matter of service connection for a low back disorder to the RO for further develoment and consideration of relevant evidence which was received without a waiver of initial RO consideration.  Thereafter, VA received additional evidence consisting of a June 2011 Initial Report (and opinion in support of the Veteran's claim) from a chiropractor.  In the July 2012 Informal Hearing Presentation, the Veteran's representative waived RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he has a low back disability stemming from an injury in service.  His service treatment records (STRs) show that on February 17, 2006 he sought emergency room treatment at the Northport, New York VA Medical Center for complaints of back pain since February 9, 2006.  He related that on that day he assisted in a mock exercise moving a prisoner who did not want to be moved, and a few hours later felt a sharp pain in the lower back.  An April 2006 Statement of Medical Examination and Duty Status shows that he injured his back (sprained lumbar spine) on February 17, 2006 while doing cell extraction training (he twisted his back and fell while subduing an inmate).  An Informal Line of Duty Investigation report notes that the injury was considered to have been incurred in line of duty.  

On September 2007 VA spine examination, the diagnosis was normal physical examination of the spine.  VA treatment records note continuing complaints of low back pain and impressions of musculoskeletal pain of the lower back; they do not identify a diagnosis for the low back pain complaints.  

A June 2011 private chiropractor's report notes the Veteran was seen for evaluation of "injuries sustained in [a 2004] training mishap" in the military.  The diagnosis was chronic vertebral subluxation complex of the lumbar spine primarily at the L3-L4 vertebral motor units complicated by pelvic unleveling as well as sacral rotation.  The chiropractor related such disability entity to an injury in service.  Notably, the Veteran's low back injury in service shown in the record occurred in February 2006.  Clarification of whether the injury to which the chiropractor relates the Veteran's low back disability occurred in line of duty is necessary.  

Furthermore, since there is evidence of a current low back disability and that the Veteran sustained a low back injury on active duty for training in February 2006, the low threshold standard as to when a VA examination to secure a nexus opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, an examination to secure a medical nexus opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek clarification regarding the alleged injury the Veteran sustained "while on active duty in the U.S. Army in the year 2004" (to which the Veteran's private chiropractor attributed the Veteran's current low back disability).  The Veteran should be asked to provide detailed information regarding any such injury, including the date on which it occurred.  His chiropractor should be asked to identify the source of the information in his factual premise that the Veteran sustained a back injury in the military in 2004 (the Veteran must cooperate in this matter by providing any necessary releases).  The RO should seek verification that any injury in 2004 was in line of duty. 

2.  The RO should then arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his current back disability, if any, and specifically whether or not any such disability diagnosed is etiologically related to the Veteran's service/documented injury therein.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file (noting the low back in jury in February 2006 and the Veteran's lay accounts of continuing symptoms since), the examiner should offer opinions that respond to the following: 

(a)  Please identify (by medical diagnosis) any/each chronic low back disability found.  If a chronic low back disability is not diagnosed, the examiner should reconcile that conclusion with the June 2011 private chiropractor's report, citing to supporting factual data, as indicated.  

(b)  Please identify the likely etiology for any/each low back disability entity diagnosed, to specifically include whether such is at least as likely as not (a 50 percent or better probability) related to injury sustained/complaints treated during the Veteran's active service (or is otherwise related to his service).  If the opinion is to the effect that they are unrelated, please reconcile that conclusion with the Veteran's reports of continuous/recurring symptoms since service/injuries therein and the June 2011 chiropractic opinion.

The examiner must explain the rationale for all opinions.

2.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

